Citation Nr: 0906231	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran was in beleaguered status from January 1942 to 
April 1942, no casualty status from April 1942 to August 
1945, and regular Philippine Army service from August 1945 to 
December 1945.  The appellant seeks surviving spouse 
benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The appellant testified before the 
Board in August 2003.  

In a January 2005 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  A May 
2007 Court decision set aside the Board's decision and 
remanded the claim for readjudication in accordance with its 
instructions.  The Board remanded this claim for additional 
development in June 2008.       


FINDINGS OF FACT

1.  Many years after service, the Veteran developed 
hemorrhagic cerebrovascular accident due to essential 
hypertension, peptic ulcer, and far advanced pulmonary 
tuberculosis, from which he died in February 1983.  Those 
conditions were not caused by any incident of service.   

2.  At the time of the Veteran's death, service connection 
was not established for any disorders.

3.  The Veteran did not die of a service-connected disability 
nor may he be presumed to have died of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as brain hemorrhage, 
hypertension, peptic ulcer, and tuberculosis, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran died in February 1983.  A February 1983 death 
certificate listed his cause of death as hemorrhagic 
cerebrovascular accident due to essential hypertension, 
peptic ulcer, and far advanced pulmonary tuberculosis.  

The Veteran was not service-connected for any condition prior 
to his death.  An October 1951 lay statement from a sanitary 
inspector indicated that he had treated the Veteran for 
malaria and pulmonary tuberculosis in 1942.  Lay statements 
also dated in 1951 from the Veteran's fellow servicemen 
showed that he had been ill in 1942 during service and 
vomited blood.  The evidence of record shows that the 
Veteran's nervous and cardiovascular systems, lungs, and 
abdominal viscera were normal in August 1945, and that his 
blood pressure was noted to be 135/95.  On separation 
examination in June 1946, the Veteran's neurological and 
cardiovascular systems, abdominal viscera, and lungs were 
found to have no abnormalities.  His blood pressure was 
114/74.  

VA medical records dated from June 1968 to August 1978 show 
that the Veteran received intermittent treatment for far 
advanced pulmonary tuberculosis, gastric ulcer, and 
hypertensive cardiovascular disease.  

A July 2002 certification of a private hospital showed that 
the Veteran was admitted in February 2003 and died of 
hemorrhagic cerebrovascular accident due to hypertension, far 
advanced pulmonary tuberculosis, and peptic ulcer.  

The appellant submitted lay statements from family and 
friends dated from August 2002 to May 2005 in support of her 
claim.  Those statements state that the Veteran suffered from 
malaria, beri-beri, malnutrition, dysentery, chest pains, 
tuberculosis, hemorrhagic cerebrovascular accident, essential 
hypertension, peptic ulcer, and post-traumatic stress 
disorder (PTSD) during service and that although he was 
treated by several physicians, he died of service-connected 
illnesses.      

In a July 2003 letter, a private psychiatrist stated that the 
Veteran had suffered from PTSD due to his war experiences and 
that this PTSD caused him to develop essential hypertension.  
The psychiatrist explained that the Veteran's war experiences 
had been relived through dreams and waking thoughts, which 
had caused him stress and led to hypertension.  The 
psychiatrist reported that the Veteran's hypertension had led 
to cerebrovascular accident, which had been the cause of his 
death.  The psychiatrist opined that the Veteran's 
hypertension and cerebrovascular accident were service-
connected and concluded that the cause of the Veteran's death 
had been related to service.  

The appellant and her daughter testified before the Board at 
a video conference hearing in August 2003.  Testimony 
revealed that the Veteran was first diagnosed in 1970 with 
hypertension.  The appellant and her daughter testified that 
the Veteran's hypertension was related to his period of 
service.  

On VA examination in August 2008, the examiner reviewed the 
entire claims file and opined that the Veteran's hypertension 
and pulmonary tuberculosis were less likely as not related to 
his active service.  The examiner explained that the August 
1945 examination report and June 1946 separation examination 
showed normal lung findings and that even though the Veteran 
had elevated blood pressure of 135/95 in August 1945, he did 
not have high blood pressure on separation.  The examiner 
stated that the absence of symptoms, abnormal lung findings, 
or a chest x-ray showing active lung infiltrates made the 
diagnosis of pulmonary tuberculosis less likely as not 
related to service.  The examiner further explained that 
hypertension is clinically diagnosed when three blood 
pressure readings on separate occasions showed a value above 
140/90.  The examiner reported that the Veteran had an 
elevated diastolic blood pressure reading when he was 26 
years old but that it had not been found during his physical 
examination just a year later.  The examiner concluded that 
the criteria for a diagnosis of hypertension during active 
service had not been met either.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
July 2003 private medical opinion.  While the physician 
related the Veteran's hypertension to his period of active 
service, the opinion appeared to have been based primarily 
upon a history provided by the appellant, rather than upon a 
review of the evidence of record.  The filtering of the 
appellant's account of the Veteran's military service through 
a physician does not transform the account into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board also finds that the opinion is not 
supported by adequate rationale, as there is no explanation 
as to whether the Veteran had a definitive diagnosis of 
hypertension during his period of active service.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).    

The Board assigns greater weight to the August 2008 VA 
examination.  In placing greater weight on the August 2008 
opinion, the Board notes that the examiner made a thorough 
review of the claims file and provided a rationale for the 
opinions.  In forming the opinion, the examiner explained 
that the Veteran did not meet the medical criteria for 
hypertension during service and also noted that there had 
been no evidence of any lung abnormalities during his period 
of active service.  Furthermore, the VA examiner reviewed the 
veteran's entire claims file in rendering his opinion.  Some 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
Veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The 
Board accordingly finds the August 2008 VA medical opinion to 
be the most probative and persuasive as to whether the 
Veteran's hypertension and pulmonary tuberculosis were 
related to service because the examiner at the August 2008 
examination based the opinion on a comprehensive review of 
the claims file and adequate rationale.  
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds the evidence of record weighs 
against a finding of a direct medical nexus between military 
service and the cause of the Veteran's death.  Thus, service 
connection for the cause of the Veteran's death is not 
warranted.  In addition, brain hemorrhage, hypertension, 
peptic ulcer, and tuberculosis were not diagnosed within one 
year of separation, so presumptive service connection for the 
cause of the Veteran's death is not warranted.   

The Board has also considered the assertions of the appellant 
and her family and friends that the Veteran's death was 
related to his active service.  The appellant and her family 
and friends, however, as laypersons, are not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).  

In sum, the evidence shows that the Veteran developed 
hypertension, peptic ulcer, pulmonary tuberculosis, and 
hemorrhagic cerebrovascular accident, which led to his death, 
many years after service.  These fatal conditions were not 
service-connected, and the competent medical evidence of 
record is against a finding that the Veteran's hypertension, 
peptic ulcer, pulmonary tuberculosis, and hemorrhagic 
cerebrovascular accident were caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the Veteran's death.  As a preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in November 2002; a statement of the case in March 
2003; and a supplemental statement of the case in May 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


